Citation Nr: 1744924	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-00 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder, prior to March 16, 2009.

2.  Entitlement to a rating in excess of 70 percent for bipolar disorder, from March 16, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to bipolar disorder, prior to March 16, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to July 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO granted service connection for bipolar disorder and assigned an initial rating of 10 percent, effective July 20, 2006.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2009. 

Subsequently, in a December 2008 rating decision, the RO assigned a higher initial rating of 30 percent, effective July 20, 2006.  Thereafter, in an October 2010 rating decision, the RO assigned a 70 percent rating for bipolar disorder, effective March 16, 2009.  Inasmuch as higher ratings are available for the Veteran's bipolar disorder before and after March 16, 2009, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized that portion of the appeal pertaining to evaluation of bipolar disorder as encompassing the first two matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  A supplemental SOC (SSOC) issued in December 2013 addressed the higher, 70 percent rating assigned for bipolar disorder from March 16, 2009.

Also, in an October 2012 rating decision, the RO awarded a TDIU due to bipolar disorder, effective March 16, 2009.  Hence, the matter of the Veteran's entitlement to a TTDIU prior to March 16, 2009 remains for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the San Antonio satellite office of the Houston RO; a transcript of the hearing is on file.

In September 2014 and September 2016, the Board remanded the claims on appeal agency of original jurisdiction (AOJ), for further action.  After accomplishing further action, the AOJ continued to deny the claims (as reflected, most recently, in a January 2017 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ. VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The AOJ last adjudicated the claim on appeal in January 2017.  The Board notes, however, that pertinent, additional evidence has been added to the record since the issuance of the January 2017 SSOC. Specifically, the Veteran underwent a VA psychiatric examination in June 2017, and the report of that examination has since been added to the electronic claims file.  Further, the Veteran's vocational rehabilitation folder was also added to the electronic claims file in August 2017.  However, the AOJ has not issued an SSOC reflecting readjudicatiion of the claim on appeal in light of such evidence. 

In this regard, the Board points out that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Pursuant to 38 C.F.R. § 20.1304(c) (2016), any pertinent evidence submitted to the Board by the AOJ after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral.  With respect to evidence received prior to certification to the Board, the AOJ must issue an SSOC; notably, the governing regulations do not include a waiver provision.  See 38 C.F.R. §§ 19.31, 19.37 (2016).  

Here, inasmuch as the new evidence was received both before and after the claim was certified to the Board in June 2017, a remand is warranted for the AOJ to reconsider the claim on appeal in light of such evidence, and to issue an SSOC reflecting such consideration. 

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication (to particularly include the June 2017 VA examination report and vocational rehabilitation folder, and all evidence received pursuant to this remand) and legal authority.

5.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative an SSOC that reflects consideration of all additional evidence received, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

